DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on June 29, 2021, has been considered by the Examiner and made of record in the application file.
Response to Arguments
Applicant's arguments filed on August 18, 2021, have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, 11, 13-26, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over WANG, US 20200383011 A1, “WANG,” in view of Stojanovski, US 11019538 B2, hereinafter “Stojanovski,” further in view of Velev et al., US 10869234 B2, hereinafter “Velev.”
Consider claim 1. WANG discloses: 
a network device (see fig. 6 and paragraph [0033]: ...an embodiment of the invention provides a session management apparatus), comprising: 
a memory storing code (see paragraph [0056]: ... an embodiment of the invention provides a computer device including a processor configured to execute computer program stored in a memory to perform the session management method according to any one of the embodiments in the first aspect); and 
a processor connected to the memory and, when the code is executed (see paragraph [0056]: ... an embodiment of the invention provides a computer device including a processor configured to execute computer program stored in a memory to perform the session management method according to any one of the embodiments in the first aspect), configured to: 
determine at least one of a registration mode of a terminal device (see fig. 1, paragraph [0011]: ...determining a registration mode of user equipment sending a session establishment request...), a supported registration mode of the terminal device (see paragraph [0012]: performing mapping between QoS parameters of different systems when establishing a session connection for the user equipment, in response to that the registration mode is a single-registration mode or the network-side device supports the interworking), a support for interworking with an N26 interface by a first system (see paragraph [0107]: ... the SMF determines whether to perform mapping between QoS parameters of the different systems, according to whether the AMF supports the interworking, i.e., the N26 interface...), or a support for interworking without an N26 interface by the first system (see paragraph [0107]: ... the SMF determines whether to perform mapping between QoS parameters of the different systems, according to whether the AMF supports the interworking, i.e., the N26 interface...), wherein the registration mode is a single registration (SR) mode of registration with a single system or a dual registration (DR) mode of registration with dual systems (see paragraph [0014]: determining the registration mode of the user equipment as the single-registration mode or a dual-registration mode, according to registration mode information of the user equipment provided by an AMF).
Although WANG clearly suggests interworking between different network systems (see paragraphs [0032], [0054], [0055], [0064], [0084]), he does not refer verbatim to wherein a first cell in the first system is accessed by the terminal device; determine, according to the determined at least one of the registration mode of the terminal device, the supported registration mode of the terminal device, the support for interworking with an N26 interface by the first system, or the support for interworking without an N26 interface by the first system, an allowed procedure for the terminal device to access a second cell in a second system; and make the terminal device to perform the allowed procedure to establish an access to the second cell. 
Stojanovski, nonetheless, in analogous art, suggests wherein a first cell in the first system is accessed by the terminal device (see column 26 lines 58-66: An apparatus for a user equipment (UE), comprising: a wireless interface configured to couple to transceiver circuitry configured to couple with an evolved universal terrestrial radio access (E-UTRA) cell or new radio (NR) cell; a processor coupled to the wireless interface, the processor configured to: cause the UE to camp on the E-UTRA cell or NR cell serviced by a first core network); 
determine, according to the determined at least one of the registration mode of the terminal device, the supported registration mode of the terminal device, the support for interworking with an N26 interface by the first system (see column 4 lines 56-59: The N26 reference point (connecting AMF and MME) is used for UEs operating in Single Registration (SR) mode for the purpose of handover preparation and context exchange between the two systems), or the support for interworking without an N26 interface by the first system, an allowed procedure for the terminal device to access a second cell in a second system (see column 4 lines 53-55 and 59-62: UEs that are not subject to 5GS and EPC interworking may be served by entities not dedicated for interworking, i.e., either by PGW/PCRF or SMF/UPF/PCF... Mobility between the two systems is carried out using conventional handover and Tracking Area Update for UE in Connected and Idle mode, respectively); and make the terminal device to perform the allowed procedure to establish an access to the second cell (see column 27 lines 3-6: perform a handover or redirection to an evolved universal mobile telecommunications system terrestrial radio access network (E-UTRAN) cell serviced by a second core network that supports a voice session).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Stojanovski’s teachings in relation to the claimed invention, thus enabling a user equipment (UEs) to fallback to a legacy system from a fifth generation system (5GS), as discussed by Stojanovski (see column 1 lines 14-17).
After amendment to the claim, the references cited above are not specific regarding wherein in response to the registration mode of the terminal device being an SR mode, the determined procedure is a handover procedure or a redirection procedure, and wherein in response to the terminal device keeping a connected state with the first cell, and the first system not supporting interworking with an N26 interface, the determined procedure is the redirection procedure. 
Velev, in related art, suggests wherein in response to the registration mode of the terminal device being an SR mode, the determined procedure is a handover procedure or a redirection procedure (see column 10 lines 1-8: Based on 1) request from the remote unit 105 (e.g., the NAS Service Request message) and/or 2) based on network configuration (e.g., whether the N26 interface for 5GC/EPC interworking is deployed), and/or 3) based on the service priority/latency requirements, the AMF 131 determines whether CONNECTED mode mobility (e.g., handover) or whether IDLE mode mobility (e.g., RRC Release with redirection) is desirable), and wherein in response to the terminal device keeping a connected state with the first cell, and the first system not supporting interworking with an N26 interface, the determined procedure is the redirection procedure (see column 11 lines 41-51: ... the AMF 131 considers the network deployment (e.g., whether N26 interface is supported) in order to determine whether CONNECTED mode mobility can be supported, or whether IDLE mode mobility is preferable. The AMF 131 indicates this information to the RAN node 210 as "type of mobility" indication. For example, if fallback to EPC is required and N26 interface is supported, then CONNECTED mode mobility is preferable. However, if fallback to EPC is required and N26 is not supported, then AMF 131 may indicate that IDLE mode mobility is preferable).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Velev’s teachings in relation to the claimed invention, thus providing means for fallback assistance information to a RAN node, as discussed by Velev (see column 2 lines 35-36).
Consider claim 2. WANG in view of Stojanovski and Velev teaches claim 1; and WANG further suggests wherein the processor is further configured to cause the network device to receive first information sent by the terminal device, indicative of at least one of the registration mode or the supported registration mode of the terminal device (see paragraph [0092]).
Consider claim 3. WANG in view of Stojanovski and Velev teaches claim 2; and Stojanovski further suggests wherein the first information is carried in a registration message or a location update message (see column 19 lines 59-66; see also Abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Stojanovski’s teachings in relation to the claimed invention, thus enabling a user equipment (UEs) to fallback to a legacy system from a fifth generation system (5GS), as discussed by Stojanovski (see column 1 lines 14-17).
Consider claim 4. WANG in view of Stojanovski and Velev teaches claim 1; and WANG further suggests wherein the processor is further configured to cause the network device to receive second information sent by a second network device indicative of the registration mode of the terminal device (see paragraph [0092]).
Consider claim 7. WANG in view of Stojanovski and Velev teaches claim 1; and WANG further suggests wherein the processor is further configured to: cause the network device to receive third information sent by a third network device in the first system indicative of registration of the terminal device with the second system and determine the registration mode of the terminal device according to the registration of the terminal device with the second system (see paragraphs [0042], [0131]).
Consider claim 8. WANG in view of Stojanovski and Velev teaches claim 7; and Stojanovski further suggests wherein the first network device is an access network device in the first system, and the third network device is a core network device in the first system and the third information is a cause value in a handover request reject message, and the third information indicates that the terminal device has registered with the second system (see column 19 lines 11-26).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Stojanovski’s teachings in relation to the claimed invention, thus enabling a user equipment (UEs) to fallback to a legacy system from a fifth generation system (5GS), as discussed by Stojanovski (see column 1 lines 14-17).
Consider claim 9. WANG in view of Stojanovski and Velev teaches claim 8; and Stojanovski further suggests wherein the processor is further configured to cause the network device to send a handover request to the third network device to allow the third network device to send a redirection request to a core network device in the second system through an N26 interface (see column 3 lines 43-44).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Stojanovski’s teachings in relation to the claimed invention, thus enabling a user equipment (UEs) to fallback to a legacy system from a fifth generation system (5GS), as discussed by Stojanovski (see column 1 lines 14-17).
Consider claim 11. WANG in view of Stojanovski and Velev teaches claim 1; and Stojanovski further suggests wherein in response to the terminal device keeping a connected state with the first cell, and the first system supporting interworking with an N26 interface, the determined procedure is a handover procedure (see column 3 lines 36-46; column 4 lines 56-59).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Stojanovski’s teachings in relation to the claimed invention, thus enabling a user equipment (UEs) to fallback to a legacy system from a fifth generation system (5GS), as discussed by Stojanovski (see column 1 lines 14-17).
Consider claim 13. WANG in view of Stojanovski and Velev teaches claim 1; and Stojanovski further suggests wherein in response to the terminal device keeping a connected state with the first cell, and the first system supporting interworking without an N26 interface, the determined procedure is a redirection procedure (see abstract and column 4 lines 56-59).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Stojanovski’s teachings in relation to the claimed invention, thus enabling a user equipment (UEs) to fallback to a legacy system from a fifth generation system (5GS), as discussed by Stojanovski (see column 1 lines 14-17).
Consider claim 14. WANG in view of Stojanovski and Velev teaches claim 1; and Stojanovski further suggests wherein in response to the registration mode of the terminal device being a DR mode, the determined procedure is a redirection procedure (see column 3 lines 36-46; column 4 lines 56-59).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Stojanovski’s teachings in relation to the claimed invention, thus enabling a user equipment (UEs) to fallback to a legacy system from a fifth generation system (5GS), as discussed by Stojanovski (see column 1 lines 14-17).
Consider claim 15. WANG in view of Stojanovski and Velev teaches claim 1; and Stojanovski further suggests wherein in response to at least one of the first system supporting interworking without an N26 interface or the registration mode of the terminal device being a DR mode, the determined procedure is a redirection procedure (see abstract and column 4 lines 56-59).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Stojanovski’s teachings in relation to the claimed invention, thus enabling a user equipment (UEs) to fallback to a legacy system from a fifth generation system (5GS), as discussed by Stojanovski (see column 1 lines 14-17).
Consider claim 16. WANG in view of Stojanovski and Velev teaches claim 1; and Stojanovski further suggests wherein the network device is a core network device (see fig. 4, column 9 lines 23-24).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Stojanovski’s teachings in relation to the claimed invention, thus enabling a user equipment (UEs) to fallback to a legacy system from a fifth generation system (5GS), as discussed by Stojanovski (see column 1 lines 14-17).
Consider claim 17. WANG in view of Stojanovski and Velev teaches claim 1; and Stojanovski further suggests wherein the network device is an access network device (see fig. 4, column 9 lines 23-24).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Stojanovski’s teachings in relation to the claimed invention, thus enabling a user equipment (UEs) to fallback to a legacy system from a fifth generation system (5GS), as discussed by Stojanovski (see column 1 lines 14-17).
Consider claim 18. WANG in view of Stojanovski and Velev teaches claim 17; and Stojanovski further suggests wherein the processor is further configured to in response to the determined procedure being a handover procedure, trigger sending a handover request message to a core network device in the first system (see column 3 lines 36-46; column 4 lines 56-59).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Stojanovski’s teachings in relation to the claimed invention, thus enabling a user equipment (UEs) to fallback to a legacy system from a fifth generation system (5GS), as discussed by Stojanovski (see column 1 lines 14-17).
Consider claim 19. WANG in view of Stojanovski and Velev teaches claim 17; and WANG further suggests wherein in response to the determined procedure being a redirection procedure, trigger the terminal device to access the second cell while keeping accessing the first cell (see paragraph [0005]).
Consider claim 20. WANG in view of Stojanovski and Velev teaches claim 1; and WANG further suggests wherein the processor is configured to determine at least one of the support for interworking with an N26 interface by the first system or the support for interworking without an N26 interface by the first system based on preset information (see paragraph [0107]).
Consider claim 21. WANG in view of Stojanovski and Velev teaches claim 20; and Stojanovski further suggests wherein the preset information comprises at least one of an N2 message sent by a core network device in the first system, a message returned by the core network device in the first system for a registration message of the terminal device or another terminal device, a support for interworking with an N26 interface by a system corresponding to at least one Public Land Mobile Network (PLMN), or a support without an N26 interface by the system corresponding to at least one PLMN (see column 5 lines 30-32 and column 21 lines 27-30).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Stojanovski’s teachings in relation to the claimed invention, thus enabling a user equipment (UEs) to fallback to a legacy system from a fifth generation system (5GS), as discussed by Stojanovski (see column 1 lines 14-17).
Consider claim 22. WANG in view of Stojanovski and Velev teaches claim 1; and Stojanovski further suggests, wherein the first system is a 5th generation system (5GS), and the second system is a Long Term Evolution (LTE) system (see column 4 lines 23-26; see also WANG: paragraph [0004]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Stojanovski’s teachings in relation to the claimed invention, thus enabling a user equipment (UEs) to fallback to a legacy system from a fifth generation system (5GS), as discussed by Stojanovski (see column 1 lines 14-17).
Consider claim 23. WANG in view of Stojanovski and Velev teaches claim 1; and WANG further suggests wherein the supported registration mode of the terminal device is the DR mode, and the processor is further configured to cause the network device to receive an attach request messaged with a handover indication (see paragraph [0004]).
Claim 24 claims a terminal device with the functionalities to communicate with the network device of claim 1; therefore, similar rejection rationale applies.
Consider claim 25. WANG in view of Stojanovski and Velev teaches claim 24; and Stojanovski further suggests wherein the first information is carried in a registration message or a location update message (see column 19 lines 59-66; see also Abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Stojanovski’s teachings in relation to the claimed invention, thus enabling a user equipment (UEs) to fallback to a legacy system from a fifth generation system (5GS), as discussed by Stojanovski (see column 1 lines 14-17).
Consider claim 26. WANG in view of Stojanovski and Velev teaches claim 24; and Stojanovski further suggests wherein the procedure determined by the network device is a redirection procedure (see abstract and column 4 lines 56-59).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Stojanovski’s teachings in relation to the claimed invention, thus enabling a user equipment (UEs) to fallback to a legacy system from a fifth generation system (5GS), as discussed by Stojanovski (see column 1 lines 14-17).
Claim 30 claims a method performed by the network device of claim 1; therefore, similar rejection rationale applies.
Claim 31 claims a method performed by the terminal device of claim 24; therefore, similar rejection rationale applies.
Claims 5, 6, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over WANG, US 20200383011 A1, “WANG,” in view of Stojanovski, US 11019538 B2, hereinafter “Stojanovski,” further in view of Velev et al., US 10869234 B2, hereinafter “Velev,” as applied to claims 4 and 26, further in view of Gupta, US 10306580 B1, herein after “Gupta.”
Consider claim 5. WANG in view of Stojanovski and Velev teaches claim 4, but is silent regarding wherein the processor is further configured to after the first cell is accessed by the terminal device, cause the network device to send a subscription notification to the second network device, wherein the subscription notification instructs the second network device to notify the network device after the terminal device registers with the second system, and the second information indicates that the registration mode of the terminal device is a DR mode by indicating that the terminal device has registered with the second system.
Gupta, in related art, suggests wherein the processor is further configured to after the first cell is accessed by the terminal device, cause the network device to send a subscription notification to the second network device, wherein the subscription notification instructs the second network device to notify the network device after the terminal device registers with the second system, and the second information indicates that the registration mode of the terminal device is a DR mode by indicating that the terminal device has registered with the second system (see column 22 lines 19-47: For single-registration mode without N26 interface, the UE may support a basic option or an enhanced option. For the basic option, the UE may behave as in single-registration mode with N26 interface at operation 912. During an intersystem change from S1 mode to N1 mode in CMM-IDLE mode, when the UE initiates a mobility registration update procedure, the AMF may not be able to resolve the 5G-GUTI mapped from a 4G-GUTI and received with the REGISTRATION REQUEST message or to retrieve the subscriber context from the old MME. The AMF may therefore handle the request as an initial registration request, including in the REGISTRATION ACCEPT message an indication that "dual-registration mode is supported" and a PDU session status IE indicating all PDU sessions as inactive. The UE may then re-establish any previously established PDU session(s) at operation 914, for which in some cases user interaction may occur. During an intersystem change from intersystem change from N1 mode to S1 mode in EMM-IDLE mode, if the UE initiates a TAU procedure, the MME may not be able to resolve the old GUTI received with the TRACKING AREA UPDATE REQUEST message or to retrieve the subscriber context from the old AMF. The MME may therefore reject the request with EMM cause #9 "UE identity cannot be derived by the network." In response, the UE may enter the EMM-DEREGISTERED state and initiate an attach procedure. As above, IP address(es) can generally not be preserved if PDN connections or PDU sessions are to be re-established after intersystem change in the target system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Gupta’s teachings in relation to the claimed invention, thus providing improvements in interworking between heterogeneous communication networks, as discussed by Gupta (see column 1 lines 21-23).
Consider claim 6. WANG in view of Stojanovski, Velev, and Gupta teaches claim 5; and Stojanovski further suggests wherein to cause the network device to send the subscription notification to the second network device, the processor is further configured to in response to the supported registration mode of the terminal device being a DR mode, cause the network device to send the subscription notification to the second network device (see column 20 lines 55-57; column 21 lines 39-43 and 48-52). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Stojanovski’s teachings in relation to the claimed invention, thus enabling a user equipment (UEs) to fallback to a legacy system from a fifth generation system (5GS), as discussed by Stojanovski (see column 1 lines 14-17).
Consider claim 27. WANG in view of Stojanovski and Velev teaches claim 4, but is silent regarding wherein the processor is further configured to: recognize indication information from the network device indicative of a support of a handover without an N26 interface; and in response to recognizing the indication information, cause the terminal device to send the attach request message to the network device after performing the redirection procedure.
wherein the processor is further configured to: recognize indication information from the network device indicative of a support of a handover without an N26 interface; and in response to recognizing the indication information, cause the terminal device to send the attach request message to the network device after performing the redirection procedure (see column 22 lines 19-47: For single-registration mode without N26 interface, the UE may support a basic option or an enhanced option. For the basic option, the UE may behave as in single-registration mode with N26 interface at operation 912. During an intersystem change from S1 mode to N1 mode in CMM-IDLE mode, when the UE initiates a mobility registration update procedure, the AMF may not be able to resolve the 5G-GUTI mapped from a 4G-GUTI and received with the REGISTRATION REQUEST message or to retrieve the subscriber context from the old MME. The AMF may therefore handle the request as an initial registration request, including in the REGISTRATION ACCEPT message an indication that "dual-registration mode is supported" and a PDU session status IE indicating all PDU sessions as inactive. The UE may then re-establish any previously established PDU session(s) at operation 914, for which in some cases user interaction may occur. During an intersystem change from intersystem change from N1 mode to S1 mode in EMM-IDLE mode, if the UE initiates a TAU procedure, the MME may not be able to resolve the old GUTI received with the TRACKING AREA UPDATE REQUEST message or to retrieve the subscriber context from the old AMF. The MME may therefore reject the request with EMM cause #9 "UE identity cannot be derived by the network." In response, the UE may enter the EMM-DEREGISTERED state and initiate an attach procedure. As above, IP address(es) can generally not be preserved if PDN connections or PDU sessions are to be re-established after intersystem change in the target system).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Gupta’s teachings in relation to the claimed invention, thus providing improvements in interworking between heterogeneous communication networks, as discussed by Gupta (see column 1 lines 21-23).
Consider claim 28. WANG in view of Stojanovski, Velev, and Gupta teaches claim 26; and Gupta further suggests wherein the first information indicates that a registration mode of the terminal device is a dual registration (DR) mode, and the processor is further configured to cause the terminal device to send the attach request message to the network device after performing the redirection procedure (see column 20 lines 60-67 through column 21 lines 1-6).
Consider claim 29. WANG in view of Stojanovski, Velev, and Gupta teaches claim 26; and Gupta further suggests wherein the attach request message comprises a Packet Data Network (PDN) connectivity request parameter carrying the handover indication (see Abstract).
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., Method and user equipment for fallback for voice call from 5G mobile communication to 4G.
US 10869244 B2		US 11019538 B2		US 10869244 B2
US 10660004 B2		US 20200015128 A1	US 10178585 B2
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
September 10, 2021